DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11, 19, and 28 recite the limitation “wherein the first layer has an inner porosity greater than a porosity of an interface with the second layer.” It is unclear what 
	Claims 12, 23, and 30 recite the limitation “wherein the porosity at the interface comprises particles comprising the material of the second layer.” It is unclear what is meant by this limitation since the interface is not positively recited as being a part of the invention. Examiner suggests positively claiming and further defining the structure of the interface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16, 19- is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2014/0124499) in view of Oi et al (US 2017/0309499).
Regarding claim 11, Wei discloses a heating rod comprising: 
a first thermal diffusion plate (Fig. 1 #23 upper of a pair of thermal insulation plates); 
a ceramic substrate (Fig. 1 #21 PTC heating unit; [0029] lines 9-10 ---“… wherein the PTC heating unit 21 is made of a ceramic material…) disposed on the first thermal diffusion plate (Fig. 1 #23 upper of a pair of thermal insulation plates) and having a heating element (Fig. 1 #22 electrode plates) arranged therein; 
and a second thermal diffusion plate (Fig. 1 #23 lower of a pair of thermal insulation plates) arranged on the ceramic substrate (Fig. 1 #21 PTC heating unit).
However, Wei does not disclose wherein the first thermal diffusion plate and the second thermal diffusion plate are stacked in a plurality of layers respectively, wherein the plurality of layers include a first layer and a second layer disposed on the first layer, and wherein the first layer has an inner porosity greater than a porosity of an interface with the second layer.
	Nonetheless, Oi teaches wherein the first thermal diffusion plate and the second thermal diffusion plate are stacked in a plurality of layers respectively (Fig. 1 shows #13 first metal layer stacked onto #14 second metal layer), 
wherein the plurality of layers include a first layer (Fig. 1 #13 first metal layer) and a second layer (Fig. 1 #14 second metal layer) disposed on the first layer (Fig. 1 #13 first metal layer), and wherein the first layer (Fig. 1 #13 first metal layer) has an inner 1 (Fig. 1 #14 second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the first and second layers as taught by Oi for the purpose of improving thermal radiation from the heater.
	Regarding claim 12, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 11), and Wei in view of Oi further teaches wherein the porosity at the interface comprises particles comprising the material of the second layer (Examiner considers this limitation to be an inherent property of the layers being joined. Particles from both layers will congeal after being bonded during manufacture. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.)
	Regarding claim 13, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 11), and Oi further teaches wherein of the first layer comprises copper (Cu) ([0040] lines 1-3 ---“ The first metal member 13 is formed by bonding a metal plate 13' made of copper or copper alloy on the ceramic board 11.”), 
	and wherein the second layer compises one or more selected from the group consisting of molybdenum (Mo), silver (Ag), titanium (Ti), and aluminum (Al) (0041] lines 1-4 ---“ The second metal layer 14 is formed by bonding a metal plate 14' made of aluminum, aluminum alloy, nickel or nickel alloy (in this embodiment, aluminum) on the first metal layer 13 by solid-phase diffusion bonding.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the first and second layers as taught by Oi for the purpose of improving thermal radiation from the heater.
	Regarding claim 14, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 13), and Oi further teaches wherein the first layer and the second layer are alternately arranged (Fig. 1 shows the first and second layers alternating.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the first and second layers as taught by Oi for the purpose of improving thermal radiation from the heater.
	Regarding claim 15, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 11), and Oi further teaches wherein the first layer ([0039] lines 7-9 ---“Thicknesses of the circuit layer 12 and the first metal layer 13 are set in a range of 0.1 mm to 1.0 mm.”) and the second layer ([0041] lines 4-7 ---“A thickness of the metal plate 14' is set in a range of 0.1 mm to 1.0 mm when material thereof is aluminum or aluminum alloy, or 50 .mu.m or more when it is nickel or nickel alloy. “) have thicknesses of 1 µm to 300 µm respectively.

	Regarding claim 16, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 11), and Wei in view of Oi further teaches wherein the first layer and the second layer are formed through screen printing (Examiner considers the limitation “wherein the first layer and the second layer are formed through screen printing” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 19, Wei discloses a heating module (Fig. 7) comprising: 
a plurality of heating rods (Fig. 7 #10a hollow tubes containing Fig.1 #21 PTC heating units); and a plurality of radiation fins (Fig. 1 #41 fin) arranged between two adjacent heating rods (Shown in fig. 7.), 
wherein each of the plurality of heating rods comprises: a first thermal diffusion plate (Fig. 1 #23 upper of a pair of thermal insulation plates); 
a ceramic substrate (Fig. 1 #21 PTC heating unit; [0029] lines 9-10 ---“… wherein the PTC heating unit 21 is made of a ceramic material…) disposed on the first thermal (Fig. 1 #23 upper of a pair of thermal insulation plates) and having a heating element (Fig. 1 #22 electrode plates) arranged therein; 
and a second thermal diffusion plate (Fig. 1 #23 lower of a pair of thermal insulation plates) arranged on the ceramic substrate (Fig. 1 #21 PTC heating unit).
However, Wei does not disclose wherein the first thermal diffusion plate and the second thermal diffusion plate are stacked in a plurality of layers respectively, wherein the plurality of layers include a first layer and a second layer disposed on the first layer, and wherein the first layer has an inner porosity greater than a porosity of an interface with the second layer.
	Nonetheless, Oi teaches wherein the first thermal diffusion plate and the second thermal diffusion plate are stacked in a plurality of layers respectively (Fig. 1 shows #13 first metal layer stacked onto #14 second metal layer), 
wherein the plurality of layers include a first layer (Fig. 1 #13 first metal layer) and a second layer (Fig. 1 #14 second metal layer) disposed on the first layer (Fig. 1 #13 first metal layer), and wherein the first layer (Fig. 1 #13 first metal layer) has an inner porosity greater than a porosity of an interface with the second layer2 (Fig. 1 #14 second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the 
Regarding claim 20, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), and Wei further teaches wherein the plurality of radiation fins are porous (Fig. 12 #412b plurality of cut grooves).
Regarding claim 23, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), and Wei in view of Oi further teaches wherein the porosity at the interface comprises particles comprising the material of the second layer (Examiner considers this limitation to be an inherent property of the layers being joined. Particles from both layers will congeal after being bonded during manufacture. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.)
Regarding claim 24, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), and Oi further teaches wherein of the first layer comprises copper (Cu) ([0040] lines 1-3 ---“ The first metal member 13 is formed by bonding a metal plate 13' made of copper or copper alloy on the ceramic board 11.”), 
	and wherein the second layer compises one or more selected from the group consisting of molybdenum (Mo), silver (Ag), titanium (Ti), and aluminum (Al) (0041] lines 1-4 ---“ The second metal layer 14 is formed by bonding a metal plate 14' made of aluminum, aluminum alloy, nickel or nickel alloy (in this embodiment, aluminum) on the first metal layer 13 by solid-phase diffusion bonding.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the 
Regarding claim 25, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 24), and Oi further teaches wherein the first layer and the second layer are alternately arranged (Fig. 1 shows the first and second layers alternating.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the first and second layers as taught by Oi for the purpose of improving thermal radiation from the heater.
Regarding claim 26, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), and Oi further teaches wherein the first layer ([0039] lines 7-9 ---“Thicknesses of the circuit layer 12 and the first metal layer 13 are set in a range of 0.1 mm to 1.0 mm.”) and the second layer ([0041] lines 4-7 ---“A thickness of the metal plate 14' is set in a range of 0.1 mm to 1.0 mm when material thereof is aluminum or aluminum alloy, or 50 .mu.m or more when it is nickel or nickel alloy. “) have thicknesses of 1 µm to 300 µm respectively.
Regarding claim 27, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), and Wei in view of Oi further teaches wherein the first layer and the second layer are formed through screen printing (Examiner considers the limitation “wherein the first layer and the second layer are formed through screen printing” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 28, Wei discloses a heater comprising: a case (Shown in the figure below); a heating module arranged in the case (Shown in the figure below); and a power module (Shown in the figure below) electrically connected to the heating module, wherein the heating module comprises: a plurality of heating rods (Fig. 7 #10a hollow tubes containing Fig.1 #21 PTC heating units); and a plurality of radiation fins (Fig. 1 #41 fin) arranged between two adjacent heating rods (Shown in fig. 7.), wherein the heating module further comprises a support portion (Fig. 1 #42 fixed plates) between the plurality of radiation fins (Fig. 1 #41 fins), wherein one or more support portions identical to the support portion are arranged between the adjacent heating rods (Fig. 7 shows multiple fixed plates between adjacent heating rods.), and
wherein each of the plurality of heating rods comprises: a first thermal diffusion plate (Fig. 1 #23 upper of a pair of thermal insulation plates); 
a ceramic substrate (Fig. 1 #21 PTC heating unit; [0029] lines 9-10 ---“… wherein the PTC heating unit 21 is made of a ceramic material…) disposed on the first thermal diffusion plate (Fig. 1 #23 upper of a pair of thermal insulation plates) and having a heating element (Fig. 1 #22 electrode plates) arranged therein; 
and a second thermal diffusion plate (Fig. 1 #23 lower of a pair of thermal insulation plates) arranged on the ceramic substrate (Fig. 1 #21 PTC heating unit).

	Nonetheless, Oi teaches wherein the first thermal diffusion plate and the second thermal diffusion plate are stacked in a plurality of layers respectively (Fig. 1 shows #13 first metal layer stacked onto #14 second metal layer), 
wherein the plurality of layers include a first layer (Fig. 1 #13 first metal layer) and a second layer (Fig. 1 #14 second metal layer) disposed on the first layer (Fig. 1 #13 first metal layer), and wherein the first layer (Fig. 1 #13 first metal layer) has an inner porosity greater than a porosity of an interface with the second layer3 (Fig. 1 #14 second metal layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod Wei by incorporating the first and second layers as taught by Oi for the purpose of improving thermal radiation from the heater.

    PNG
    media_image1.png
    612
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    27
    9
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    27
    9
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    27
    9
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    27
    9
    media_image3.png
    Greyscale
 Regarding claim 30, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 28), and Wei in view of Oi further teaches wherein the porosity at the interface comprises particles comprising the material of the second layer (Examiner considers this limitation to be an inherent property of the layers being joined. Particles from both layers will congeal after being bonded during manufacture. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.)

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2014/0124499) in view of Oi et al (US 2017/0309499) as applied to claim 11, further in view of Thimm et al (US 5,560,851).
Regarding claim 17, Wei in view of Oi teaches the heating rod as appears above (see the rejection of claim 11), but does not teach wherein the ceramic substrate comprises: a first ceramic layer; the heating element arranged on the first ceramic layer; a second ceramic layer arranged on the heating element; a first electrode terminal arranged on one surface of the first ceramic layer or the second ceramic layer and electrically connected to one end of the heating element; and a second electrode terminal arranged on one surface of the first ceramic layer or the second ceramic layer and electrically connected to the other end of the heating element, wherein a plurality of layers are stacked in at least one of the first electrode terminal and the second electrode terminal.
Nonetheless, Thimm teaches wherein the ceramic substrate comprises: a first ceramic layer; the heating element arranged on the first ceramic layer; a second ceramic layer arranged on the heating element; a first electrode terminal arranged on one surface of the first ceramic layer or the second ceramic layer and electrically connected to one end of the heating element; and a second electrode terminal arranged on one surface of the first ceramic layer or the second ceramic layer and electrically connected to the other end of the heating element, wherein a plurality of layers are (Col. 4 lines 42-54 and show in the figure below).


    PNG
    media_image4.png
    881
    769
    media_image4.png
    Greyscale


Regarding claim 18, Wei in view of Oi and Thimm teaches the heating rod as appears above (see the rejection of claim 17), and Thimm further teaches wherein at least one of the first electrode terminal and the second electrode terminal is disposed between the first ceramic layer and the second ceramic layer (Shown in the figure above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic substrate of Wei in view of Oi by incorporating the ceramic substrate as taught by Thimm for the purpose of providing the heater.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2014/0124499) in view of Oi et al (US 2017/0309499) as applied to claim 19, further in view of Kim et al (US 2008/0296008).
Regarding claim 21, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), but does not teach wherein the radiation fins have a porosity of 10 pores per inch (ppi) to 100 pores per inch (ppi).
Nonetheless, Kim teaches wherein the radiation fins have a porosity of 10 pores per inch (ppi) to 100 pores per inch (ppi) ([0033] ---“ FIG. 3 is an enlarged view showing samples having different structure densities for the material structure of the heat transfer fin made of foam metal in which (A) shows a first (No. 1) sample, (B) shows a second (No. 2) sample, and (C) shows a third (No. 3) sample (pore ratios of 10 PPI, 20 PPI, an 40 PPI);”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation fins of Wei in view of Oi by incorporating the porosity of the radiation fins as taught by Kim for the purpose of controlling the amount of heat transfer.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2014/0124499) in view of Oi et al (US 2017/0309499) as applied to claim 19, further in view of Kida et al (US 2013/0287378).
Regarding claim 22, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 19), but does not teach wherein the plurality of heating rods comprise at least one of Si3N4, Al203 and ZrO2. 
Nonetheless, Kida teaches wherein the plurality of heating rods comprise at least one of Si3N4 ([0075] lines 7-11 ---“ As the "ceramic which generates heat by energization" usable for the honeycomb structural portion of the present embodiment, there can be mentioned SiC, metal-impregnated SiC, metal composite SiC, metal composite Si.sub.3N.sub.4, and the like.”) , Al203 and ZrO2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating rod of Wei in view of Oi by incorporating Si3N4 as taught by Kida for the purpose of providing a heating material.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2014/0124499) in view of Oi et al (US 2017/0309499) as applied to claim 28, further in view of Kim et al (US 2008/0296008).
Regarding claim 29, Wei in view of Oi teaches the heating module as appears above (see the rejection of claim 28), but does not teach wherein the radiation fins have a porosity of 10 pores per inch (ppi) to 100 pores per inch (ppi).
Nonetheless, Kim teaches wherein the radiation fins have a porosity of 10 pores per inch (ppi) to 100 pores per inch (ppi) ([0033] ---“ FIG. 3 is an enlarged view showing samples having different structure densities for the material structure of the heat transfer fin made of foam metal in which (A) shows a first (No. 1) sample, (B) shows a second (No. 2) sample, and (C) shows a third (No. 3) sample (pore ratios of 10 PPI, 20 PPI, an 40 PPI);”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation fins of Wei in view of Oi by incorporating the porosity of the radiation fins as taught by Kim for the purpose of controlling the amount of heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner considers the porosity of each layer to be an inherent property of the materials of each layer. Applicant discloses the first metal layer to be copper and the second chosen from the group molybdenum (Mo), silver (Ag), titanium (Ti), and aluminum (Al). Prior art reference Oi teaches a first layer of copper and a second of aluminum. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.
        
        2 Examiner considers the porosity of each layer to be an inherent property of the materials of each layer. Applicant discloses the first metal layer to be copper and the second chosen from the group molybdenum (Mo), silver (Ag), titanium (Ti), and aluminum (Al). Prior art reference Oi teaches a first layer of copper and a second of aluminum. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.
        
        3 Examiner considers the porosity of each layer to be an inherent property of the materials of each layer. Applicant discloses the first metal layer to be copper and the second chosen from the group molybdenum (Mo), silver (Ag), titanium (Ti), and aluminum (Al). Prior art reference Oi teaches a first layer of copper and a second of aluminum. Since the prior art teaches the materials to form the layers, the porosities of each layer is inherently disclosed.